Citation Nr: 1126523	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a mental disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IRB) and acid reflux disease, also claimed as secondary to PTSD.

3.  Entitlement to service connection for sexual dysfunction, also claimed as secondary to PTSD.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to a 10 percent rating for multiple non-compensable service connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1969 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) following a September 2010 decision of the Court of Appeals for Veterans Claims (CAVC) remanding, in part, the Board's April 2009 denial of the above mentioned issues.  The claims were originally on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board received additional evidence from the Veteran in May 2011 after the CAVC decision.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted included a signed waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.





REMAND

In April 2009, the Board denied the Veteran's above mentioned claims finding no objective evidence that the Veteran suffered any in-service event, injury or trauma resulting in a mental disorder, to include PTSD, sexual dysfunction, a gastrointestinal disorder, a back condition or tinnitus.

Indeed, the Board found insufficient evidence that the Veteran had a current diagnosis of PTSD or a mental disorder.  

At that time, the Veteran was only currently service connected for one disability and, therefore, his claim seeking a 10 percent rating for multiple non-compensable service connected disabilities was also denied by the Board.

The CAVC in a September 2010 decision found the Board did not adequately explain why VA examinations were not obtained for the service connection claims in light of the Veteran's testimony of in-service events, in-service symptoms and current symptoms.

Within the April 2009 Board decision, the Board explained that the Veteran's various statements of in-service symptoms and current symptoms were not corroborated by the objective evidence and indeed the objective evidence in many cases specifically contradicted the Veteran's lay statements.  For those reasons, the Board found the Veteran's lay testimony not credible and a VA examination for any of the claims was unnecessary.

The Veteran was afforded a VA audiological examination in May 2007 and again in January 2008 where the examiner noted the Veteran's complaints of tinnitus, the Veteran's in-service noise exposure, and the Veteran's post-service occupational noise exposure working in construction.  The VA examiner, however, could not provide a definitive opinion with regard to etiology of tinnitus without resorting to mere speculation because the Veteran's statements regarding his symptomatology of tinnitus were patently inconsistent.

Similarly, the Veteran's service treatment records are completely silent as to any traumatic in-service events, complaints, treatment or diagnoses of a mental disorder, sexual dysfunction, gastrointestinal disorder, back condition or tinnitus.  Despite the Veteran's contentions of a low back injury in service, the service treatment records do not confirm such an injury.  

After service, moreover, the April 2009 Board decision noted the Veteran was treated for other conditions, but a November 2007 VA outpatient treatment record noted a negative PTSD and depression screening.  The Veteran has never submitted evidence that he is currently diagnosed with a mental disorder, to include PTSD.  

The Board specifically found the Veteran not credible and therefore placed more weight on the objective evidence (or lack thereof) in denying the claims and determining VA examinations were unnecessary to resolve the disparity between the evidence and the Veteran's claims for any of the issues on appeal.

The CAVC, in contrast, remanded the claim to afford the Veteran VA examinations for all his conditions based on his lay statements of in-service events and injuries and current symptoms.  Accordingly, in compliance with the September 2010 CAVC decision, VA examinations are indicated.

The Board further notes, with regard to the PTSD claim, during the pendency of this appeal, effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.   Accordingly, the provisions apply to this case.

The final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the stressor claimed must include "fear of hostile military or terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran claims he was in a collision in Vietnam, killing a Vietnamese man on a moped.  He further claims he was in various combat situations withstanding enemy fire and rocket attacks.  The Veteran's DD-214 confirms the Veteran served in Vietnam. 

In light of the new regulation, the Veteran's encounter with enemy fire and rocket attacks while in Vietnam can be presumed as consistent with the circumstances of his service.  The evidence must still show, however, that he has a diagnosis of PTSD related to his in-service incidents.  For these reasons, a VA psychiatric examination is necessary. 

As for the Veteran's claim seeking entitlement to a 10 percent rating based on numerous non-compensably rated service connected disabilities, the Board notes that as of now, the Veteran is still only service connected for one service connected disability.  Clearly the disposition of the other service connection claims on appeal here will have significant impact on the disposition of this issue.  Accordingly, the claim is remanded pending full development and adjudication of the other issues here on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 181 (1991) (adjudication of any claim "inextricably intertwined" with other pending issues, must be deferred until after full development and adjudication of those pending issues).

The RO should also take this opportunity to obtain recent VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any private or VA treatment relevant to the issues on appeal.  Thereafter, the records should be obtained specifically asking that treatment reports, versus summaries, be provided.  Also obtain the Veteran's medical records from the VAMC in Omaha, Nebraska from December 2007 to the present.  All efforts to obtain these records should be fully documented, and the VA facilities must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, schedule the Veteran for a VA psychiatric examination to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.   After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD, and, if so, whether it is at least as likely as not that the Veteran's diagnosis of PTSD is attributable to his in-service experiences in Vietnam with enemy fire and rocket attacks.  

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting evidence.

3.  After the above records are obtained, to the extent available, schedule the Veteran for appropriate VA examinations for his claims of sexual dysfunction a gastrointestinal disorder (to include IBS and acid reflux disease), a back condition and tinnitus to ascertain whether any condition(s) found is related to his military service or attributable to his PTSD.  Specifically, the examiner(s) are asked to opine as to the following questions:

* Whether it is at least as likely as not that any found sexual dysfunction, gastrointestinal disorder, back disorder or tinnitus diagnoses are directly related to the Veteran's military service, to include a claimed in-service back injury and in-service acoustic trauma in Vietnam.  
* Whether it is at least as likely as not any found sexual dysfunction, gastrointestinal disorder, back disorder or tinnitus diagnoses are caused by or aggravated beyond the natural progression of the disease due to a mental disorder, to include PTSD.

The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination(s).  The examination report(s) should reflect that such a review was conducted.   The examiner(s) are also asked to resolve any conflicting medical evidence, to include the May 2007 and January 2008 VA audio examinations. 

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physicians should provide a complete rationale for any opinion provided resolving all conflicting evidence.

4.  After completion of the above and any additional development deemed necessary, the RO should review this matter.  The RO must consider all applicable laws and regulations, to include consideration of the new law "Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3))."  If the benefits sought remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims is both critical and appreciated.  

	(CONTINUED ON NEXT PAGE)





The claims must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


